06/13/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 22-0168



                             No. DA 22-0168

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

KEVIN BRAY,

           Defendant and Appellant.


                                 GRANT

     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until July 13, 2022, to prepare,

file, and serve the Appellant’s opening brief.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                   June 13 2022